Exhibit 10(f)

United States Steel Corporation Supplemental Thrift Program

Effective January 1, 2005, Amended to November 30, 2005

 

1. Purpose

The purpose of this program is to compensate individuals for the loss of Company
matching contributions under the United States Steel Corporation Savings Fund
Plan for Salaried Employees (“Savings Plan”) that occurs due to certain limits
established under the Internal Revenue Code (“Code”) or that are required under
the Code. The term “Corporation” shall mean United States Steel Corporation and
any other company that is a participating employer in the Savings Plan.

 

2. Eligibility

Except as otherwise provided herein, an individual is a “Member” of the United
States Steel Corporation Supplemental Thrift Program (the “Program”) if he or
she is an employee of the Corporation who is eligible to participate in the
Savings Plan and either (a) is a member of the Executive Management Group, or
(b) is not permitted to make contributions to the Savings Plan at least equal to
the maximum rate of matching Company contributions applicable to his service
because of the limitations of the Code.

 

3. Amount of Benefits

With respect to a month in which a Member’s ability to either:

 

(a) save on both a pre-tax and after-tax basis under the Savings Plan at a rate
at least equal to the maximum rate of matching Company contributions applicable
to his service is restricted by law (including the limitations under Code
sections 401(a)(17), 401(k), 402(g), and 415), or

 

(b) save on an after-tax basis under the Savings Plan at a rate at least equal
to the maximum rate of matching Company contributions applicable to his service
is restricted by Code section 401(m),

the full matching Company contributions which would otherwise have been
deposited into the Savings Plan on behalf of the Member will be credited for
such month to the Member’s account under the Program (regardless of the Member’s
rate of savings under the Savings Plan). Effective April 1, 2005, the amount to
be credited for a month to a Member’s account under the Program will be equal to
a percentage of the Member’s base salary in excess of the Internal Revenue Code
section 401(a)(17) annual compensation limit for the year, with such percentage
determined in accordance with the following schedule:

 

Continuous Service

   Crediting Rate under Program  

1 month but less than 10 years

   5.0 %

10 years but less than 15 years

   5.5 %

15 years and over

   6.0 %

Any amount credited to a member’s account pursuant to this amendment will be
subject to the requirements of Internal Revenue Code section 409A.

Beginning January 1, 2002, the amount to be credited to a Member’s account in
the Program (book entry only) will be credited in the same manner as if the
amount had been deposited in the Savings Plan for investment in United States
Steel Corporation Common Stock. Beginning November 1, 2004, the number of shares
to be credited to a Member’s account in the Program (book entry only) will be
calculated using the amount of contribution and the net asset value of

 

1 of 4



--------------------------------------------------------------------------------

United States Steel Corporation Common Stock at markets close on the processing
date. In addition, amounts credited to a Member’s account (book entry only) as
of December 31, 2001 relating to USX-U.S. Steel Group Common Stock and
USX-Marathon Group Common Stock, respectively, will continue to be held in such
accounts as amounts relating to United States Steel Corporation Common Stock and
Marathon Oil Corporation Common Stock, respectively. Except as otherwise
provided, the rules under the Savings Plan for determining service for
eligibility and vesting, Corporation stock values, share determination,
beneficiary designation, and vesting will be applicable under this Program.

Effective November 30, 2005, this Program accepted a transfer of the entire
value of any participant’s account from the Transtar, Inc. Supplemental Thrift
Program (“Transtar Program”). If an individual had an amount transferred from
the Transtar Program (“Transtar Program Transfer”), such individual will be
treated as a Member of this Program. Transtar Program Transfers (and future
earnings thereon) will be credited in the same manner as if the amount had been
deposited in the Savings Plan for investment in the Group Interest Fund.

 

4. Form of Benefit and Timing of Distribution

 

  a. Lump Sum Distribution

 

  1. Effective January 1, 2005, a Member shall receive a lump sum distribution
of the benefits payable under this Program upon the Member’s (a) termination of
employment with the Corporation with five or more years of continuous service,
(b) termination of employment with the Corporation prior to attaining five years
of continuous service with the consent of the Corporation, or (c) pre-retirement
death. For this purpose, the term “termination of employment” shall mean a
“separation from service” as that term is used under section 409A(a)(2)(A)(i) of
the Code. Except as provided in section 5e., benefits provided by this Program
shall be paid by the Corporation in cash out of the general assets of the
Corporation. The payment date shall be on or near the last day of the calendar
month following the month in which such termination of employment or death
occurred.

 

  2. In the event a Member dies prior to retirement (or after retirement but
prior to receiving the benefits credited to his account under the Program), the
benefits will be paid to the Member’s surviving spouse (or to the Member’s
estate, if there is no surviving spouse) in the form of a lump sum distribution.
The payment date shall be on or near the last day of the calendar month
following the month in which such death occurred.

 

  b. Delay in Payment to Specified Employees

Effective January 1, 2005, in the case of any Member who is determined by the
administrator to be a “specified employee” (as defined in Code section
409A(a)(2)(B)(i) and the regulations thereunder), any amount of such Member’s
lump sum distribution that is considered deferred, for purposes of Code section
409A, in taxable years beginning after December 31, 2004, shall not be
distributed as described in section 4.a. above, but rather shall be payable upon
the first day following the six (6) month anniversary of the Member’s
termination of employment (or, if earlier, the Member’s date of death). For
purposes of this Program, a Member’s entire benefit amount shall be considered
deferred in taxable years beginning after December 31, 2004 if the Member had
not attained at least five years of service as of December 31, 2004. During this
six-month delay period, simple interest will accrue and be payable on the
balance due using the average of the interest rates established under the
Pension Benefit Guaranty Corporation regulations to determine the present value
of lump sum distributions payable under the Plan during the months included in
the six-month delay period.

 

2 of 4



--------------------------------------------------------------------------------

5. General Provisions

 

  a. Administration

The Vice President-Administration, United States Steel and Carnegie Pension
Fund, is responsible for the administration of this Program. The administrator
shall decide all questions arising out of and relating to the administration of
this Program. The decision of the administrator shall be final and conclusive as
to all questions of interpretations and application of the Program.

 

  b. Amendment or Termination of Program

The Corporation reserves the right to make any changes in this Program or to
terminate this Program as to any or all groups of employees covered under this
Program, but in no event shall such amendment or termination adversely affect
the benefits accrued hereunder prior to the effective date of such amendment or
termination. Any amendment to this Program which changes this Program (including
any amendment which increases, reduces or alters the benefits of this Program)
or any action which terminates this Program to any or all groups shall be made
by a resolution of the United States Steel Corporation Board of Directors (or
any authorized committee of such Board) adopted in accordance with the bylaws of
United States Steel Corporation and the corporation law of the state of
Delaware.

 

  c. No Guarantee of Employment

Neither the creation of this Program nor anything contained herein shall be
construed as giving an individual hereunder any right to remain in the employ of
the Corporation.

 

  d. Nonalienation

No benefits payable under this Program shall be subject in any way to
alienation, sale, transfer, assignment, pledge, attachment, garnishment,
execution, or encumbrance of any kind by operation of law or otherwise. However,
this section shall not apply to portions of benefits applied to satisfy
(i) obligations for withholding of employment taxes, or (ii) obligations under a
qualified domestic relations order.

 

  e. No Requirement to Fund

Except as provided in this section 5e., benefits provided by this Program shall
be paid out of general assets of the Corporation. No provisions in this Program,
either directly or indirectly, shall be construed to require the Corporation to
reserve, or otherwise set aside, funds for the payment of benefits hereunder.

As of December 31, 2001 (the “Effective Date”), United States Steel Corporation
(and its subsidiaries and successors) and Marathon Oil Corporation (and its
subsidiaries and successors) have assumed liability for a Specified Percentage
of the Corporate Part, if any, of each Member’s accrued benefit under the
Program. The term “Corporate Part” is defined to mean the pro rata portion
(based upon continuous service taken into consideration for benefit accrual
purposes under the Program) of a Member’s total accrued benefit under the
Program as of the Effective Date which is attributable to continuous service
performed for the USX Headquarters unit of USX Corporation on or after May 1,
1991 and prior to the Effective Date. The Specified Percentage is thirty-five
percent (35%) for United States Steel Corporation and sixty-five percent
(65%) for Marathon Oil Corporation. The term “accrued benefit” is defined to
mean the number of units of

 

3 of 4



--------------------------------------------------------------------------------

Marathon Stock (as renamed the Marathon Oil Corporation common stock) and the
number of units of Steel Stock (as converted to United States Steel Corporation
common stock) the participant has accrued in his or her account under the
Program. The assumption of liability for the Specified Portion of the Corporate
Part includes the assumption of liability for future dividends attributable to
such allocated units.

 

  f. Controlling Law

To the extent not preempted by the laws of the United States of America, the
laws of the Commonwealth of Pennsylvania shall be the controlling state law in
all matters relating to this Program.

 

  g. Severability

If any provisions of this Program shall be held illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts of
this Program, but this Program shall be construed and enforced as if such
illegal or invalid provision had never been included herein.

 

  h. Exclusive Provisions of Program

The provisions contained herein constitute the complete and exclusive statement
of the terms of this Program. There are no written or oral representations,
promises, statements or commitments, other than those expressly set forth
herein, with respect to benefits provided by this Program. All reliance by any
individual concerning the subject matter of this Program shall be solely upon
the provisions set forth in this document.

 

  i. Code Section 409A

This Program shall be interpreted and administered in accordance with section
409A of the Code and the regulations and interpretations that may be promulgated
thereunder.

 

4 of 4